Exhibit 10.1
RETIREMENT AND RELEASE AGREEMENT
 
This Retirement and Release Agreement (this “Agreement”) is entered into by and
between Lincoln National Corporation (the "Company") and Jon A. Boscia (the
“Executive”) to set forth the terms and conditions of the Executive's employment
separation from the Company, and his retirement and resignation from his
employment and position as an officer and director of the Company and its
subsidiaries.
 
 RECITALS
 
A.  The Executive has been employed by the Company as its Chief Executive
Officer.
 
B.  The Executive is resigning his position as Chairman of the Board and Chief
Executive Officer, and, consistent with the Company’s Corporate Governance
Guidelines, as a director, of the Company, as well as an officer or director of
any of the Company’s subsidiaries, effective July 6, 2007.
 
C.       The Executive will remain as an employee of the Company and agrees to
make himself reasonably available to the Company through August 31,
2007.  Effective August 31, 2007, the Executive hereby retires and resigns his
employment with the Company.


D.       The Executive wishes to accept the payments described herein, to make
the covenants described herein, and to release the Company from any and all
claims concerning his prior employment.
 
AGREEMENT
 
In consideration of the mutual promises and covenants contained in this
Agreement, the receipt and sufficiency of which is hereby acknowledged, the
Executive and the Company agree as follows:
 
1.  Resignation.  The Executive resigns as Chief Executive Officer and Chairman
of the Board, and, consistent with the Company’s Corporate Governance
Guidelines, as a director, of the Company, and from all positions as a director,
officer or employee of each subsidiary of the Company, effective July 6,
2007.  The Executive will remain as an employee of the Company through August
31, 2007 and will make himself reasonably available to assist the Company’s new
Chief Executive Officer and its Board of Directors with transition
matters.  Effective as of August 31, 2007 (the “Retirement Date”), the Executive
hereby retires and resigns his employment with the Company, and the Executive
will be paid Executive's regular salary amounts, less applicable deductions, and
receive benefits at Executive's current level through the Retirement Date.  The
Company accepts the Executive’s resignation and approves his retirement for all
purposes, including with respect to the Company Amended and Restated Incentive
Compensation Plan (“Incentive Compensation Plan”) and all outstanding awards
under the Nonqualified Stock Option Agreements (“Option Agreements”) and the
Long-Term Incentive Plan Award Agreements for the 2005-2007 Performance Cycle
(the “2005-2007 LTIP
 

--------------------------------------------------------------------------------


Award”), 2006-2008 Performance Cycle (the “2006-2008 LTIP Award”), and the
2007-2009 Long-term Incentive Program Performance Award Agreement (the
“2007-2009 LTIP Award” ) (collectively, the “LTIP Award Agreements”). Set forth
on Schedule A are a list of all outstanding option awards with dates of grant,
expiration date, vesting schedules, and exercise prices under the Option
Agreements and the awards, target values and forms of payments under the LTIP
Award Agreements.  The Executive’s resignation shall be treated as an approved
retirement for purposes of any and all of the Company’s bonus, incentive
compensation, stock option and all other benefit plans.
 
2.  Compensation and Benefits.  The Company acknowledges that, as of the
Retirement Date, the Executive will be deemed retired under the Incentive
Compensation Plan, and as such, the Executive is entitled to the following
benefits:
 
(a)  
Annual Incentive Compensation. The Executive will be entitled to receive a
pro-rated amount of his annual bonus under the Annual Incentive Plan at his
current target level of $2,312,500 per annum based on the ratio of: (i) days of
employment (243) during the performance cycle to (ii) number of total days in
the performance cycle (365).  Therefore the Executive will be entitled to
$1,541,667 payable in a lump sum on the first day that is six months after his
Retirement Date, in satisfaction of all benefits pursuant to such plan.

 
(b)  
Long-term Incentive Awards.

 
1.  
2005–2007 LTIP Award.  Executive will receive a pro-rated award of options to
purchase shares of Company common stock and any cash pursuant to the terms of
the 2005-2007 LTIP Award, based on the ratio of: (i) days of employment (973)
during the performance cycle (1/1/05 – 12/31/07) to (ii) number of total days in
the performance cycle (1,095).  His pro-rated award will be paid at the same
time long-term incentive awards are normally paid to employees at the end of the
performance cycle, in accordance with the 2005–2007 LTIP Award, or, if later,
the first day that is six months after the Retirement Date.  These options will
remain exercisable until the first to occur of: (i) the tenth (10th) anniversary
of grant or (ii) the fifth (5th) anniversary of the Retirement Date.

 
2.  
2006–2008 LTIP Award.  Executive will receive a pro-rated award of Company
common stock and any cash pursuant to the terms of the 2006-2008 LTIP Award
based on the ratio of: (i) days of employment (597) during the performance cycle
(1/12/06 – 12/31/08) to (ii) number of total days in the performance cycle
(1,083).  His pro-rated award will be paid at the same time long-term incentive
awards are normally paid to employees at the end of the performance cycle, in
accordance with the 2006–2008 LTIP Award.

 
3.  
2007–2009 LTIP Award.  Executive will receive a pro-rated award of Company
common stock and any cash pursuant to the terms of the 2007-2009 LTIP Award
based on the ratio of: (i) days of employment (243) during the performance cycle
(1/1/07 – 12/31/09)



2

--------------------------------------------------------------------------------



  to (ii) number of total days in the performance cycle (1,096).  His pro-rated
award will be paid at the same time long-term incentive awards are normally paid
to employees at the end of the performance cycle, in accordance with the
2007–2009 LTIP Award.

 
(c)  
Stock Options.

 
1.  
Vesting of Stock Options.  All of the Executive’s outstanding unvested options
will vest at the Retirement Date.

 
2.  
Exercise Period for all Outstanding Vested Stock Options.  The Executive may
exercise all or part of any outstanding options, including options vested prior
to the Retirement Date and those vested upon retirement, until the first to
occur of: (i) the tenth (10th) anniversary of the grant or (ii) the fifth (5th)
anniversary of the Retirement Date.

 
(d)  
Retirement Benefits.  Executive will receive payments pursuant to the Company
Employees’ Retirement Plan, Employees’ Supplemental Pension Benefit Plan,
Company Executives’ Excess Compensation Pension Benefit Plan, Salary
Continuation Plan and Company 401(k) Plan as determined as of the Retirement
Date.

 
(e)  
Deferred Compensation Plan.  The Executive will receive his account balance paid
in lump-sum or installment payments, at the time and in the form provided
pursuant to the plan and any elections thereunder.

 
(f)  
Health and Welfare Benefits.  From the Retirement Date until such time that the
Executive is Medicare eligible, the Company shall continue Executive’s
participation in the Company medical and dental plan in which Executive and his
dependents participated as of the Retirement Date at the same coverage level as
in effect as of the Retirement Date, subject to Executive's payment of all
applicable contributions or premiums (employer and employee) at the rate
applicable to employees of the Company in effect from time to time. The Company
shall invoice Executive for all such contributions and premiums. The Company
shall provide the Executive with taxable cash payments equal to the
pre-determined monthly premiums due for participation in the Company medical and
dental plan on the first day of each month, provided that the first six months
of payments will be made six months after the Retirement Date.  If Executive
should at any time prior to becoming Medicare eligible gain new employment and
become eligible for coverage under the new employer’s health insurance plan, it
is Executive's personal obligation to immediately notify the Company and in such
case Executive shall not thereafter be eligible to participate in the Company’s
group health insurance plan.

 
(g)  
Beneficiaries.  Any payment provided to be made to the Executive shall, in the
event of Executive’s death, instead be made (i) in the case of any payment
pursuant to a plan or other arrangement under which the Executive has designated
a beneficiary, to the Executive's beneficiary and (ii) in any other case, to the
legal



3

--------------------------------------------------------------------------------



  representative of the Executive's estate or such other beneficiary as he may
hereafter designate in writing by notice to the Company, or (iii) as otherwise
required by law.

 
3.  Additional Pay and Annuity.  In consideration of the releases and covenants
contained herein, and for other good and valuable consideration,
 
(a)  
the Company will pay the Executive additional payments equal to one times his
target annual cash compensation (including salary and target annual bonus) in
the amount of $3,237,500, payable over one year in three installments on the
first day of March, June, and September 2008, the first installment being
$1,618,750 and the remaining installments being $809,375 each, and

 
(b)  
the Executive will be entitled to receive a special supplemental monthly
retirement benefit in the form of a 100% joint & survivorship annuity with a 10
year term certain in the amount of $28,583.33 ($343,000 annually) and upon his
death, Executive’s surviving spouse shall receive a monthly retirement benefit
for her life of $28,583.33 ($343,000 annually). This benefit is a monthly
benefit commencing on the Retirement Date to be paid in the form of a ten year
certain and 100% joint and survivorship annuity (in no event would the Company
make less than one hundred and twenty (120) such payments, whether to the
Executive, the Executive’s spouse or their respective beneficiaries).
Notwithstanding the foregoing, the first payment shall not be made to the
Executive before the date that is six months from the date after the Retirement
Date.  The first payment shall include a payment in arrears for payments accrued
during the six month period beginning on the Retirement Date in the amount of
$171,500, as well as the normal monthly benefit amount of $28,583.33.  This
special supplemental monthly retirement benefit shall not be reduced for early
commencement of benefits.

 
The Executive agrees and stipulates that the payments described herein are being
paid to him as a special allowance, and that he is not entitled to receive said
payments under any contract between the Company and himself, or pursuant to any
Company policy or practice.
 
4.  No Additional Compensation.  The Executive and the Company agree that,
except as expressly set forth in this Agreement, the Executive shall not be
entitled to receive any additional compensation, bonuses, incentive
compensation, Executive benefits or other consideration from the Company in
connection with or in any way related to his retirement from, or prior
employment by, the Company.  The Executive acknowledges that he does not have
and will not be deemed to have a deemed participation under the Company
Executives’ Severance Benefit Plan.
 
5.  Return of Company Property.  The Executive represents and warrants that he
will return to the Company by no later than the Retirement Date all Company
property including, without limitation, any keys, access cards, credit cards,
books, manuals, files, computer software, disks and the like, as well as all
paper and electronic copies of materials and documents in his possession or
under his direct or indirect control relating to the Company, its business,
executives, clients and customers, and that he will not retain copies, in
whatever form, of any
 
4

--------------------------------------------------------------------------------


such materials or documents.  Notwithstanding anything to the contrary set forth
herein, the Company hereby acknowledges and agrees that the Executive may
retain, as his own property, his copies of his individual personnel documents,
such as his payroll and tax records, and similar personal records.
 
6.  Complete Release of Claims by The Executive Against the Company.  In
consideration of the payments described in Sections 2 and 3 of this Agreement,
and other good and valuable consideration, which are given to the Executive
specifically in exchange for this release as a result of negotiations between
the Company and the Executive, the Executive, on behalf of himself, his heirs,
successors and assigns, hereby releases and discharges the Company, its
subsidiaries, its and their employee benefit plans, its and their current or
former directors, officers, executives, agents, insurers, attorneys,
consultants, and auditors, and any and each of their successors and assigns and
predecessors (“Released Parties”), from any and all claims, charges, causes of
action and damages (including attorneys’ fees and costs actually incurred),
known and unknown (“Claims”), including those Claims related in any way to the
Executive’s employment with the Company, or the termination of his employment
relationship or positions as an officer of the Company, arising on or prior to
the Retirement Date.  The waivers in this Agreement shall not waive the
Executive’s rights respecting the Company’s obligations under this Agreement,
Executive’s rights as a shareholder of the Company, or Executive’s rights as a
policyholder of any policies issued by the Company or any of its subsidiaries.
 
For the purposes of implementing a full and complete release and discharge of
the Company and the other Released Parties, the Executive expressly acknowledges
that this Agreement is intended to include in its affect, without limitation,
all Claims which he does not know or suspect to exist in his favor at the time
he signs this Agreement, and that this Agreement is intended to fully and
finally resolve any such Claim or Claims.
 
The release contained in this Section 6 specifically includes, but is not
limited to, rights and claims under the local, state or federal laws prohibiting
discrimination in employment, including the Americans with Disabilities Act, the
Age Discrimination in Employment Act, the Family and Medical Leave Act, the
Pennsylvania Human Relations Act, the Employee Retirement Income Security Act
(except as otherwise stated herein), the Executive protection provisions of the
Federal Deposit Insurance Act (12 U.S.C. § 1831j), Title VII of the Civil Rights
Act of 1964, the Sarbanes-Oxley Act of 2002, as well as any other state or
federal laws or common law theories relating to discrimination in employment,
the termination of employment, or personal injury, including without limitation
all claims for wrongful discharge, breach of contract, fraud, breach of an
implied covenant of good faith and fair dealing, intentional infliction of
emotional distress, tortious interference with contract or prospective economic
advantage, defamation, loss of consortium, infliction of emotional distress; or
any claim for any compensation, including, but not limited to additional
compensation, back pay, front pay, or benefits (other than as provided for in
this Agreement), severance, reinstatement, or any other form of economic loss;
and all claims for personal injury, including, but not limited to: mental
anguish, emotional distress, pain and suffering, humiliation, and damage to name
or reputation; and all claims for liquidated damages and punitive damages and
all claims for counsel fees and costs.
 
7.  Covenant Not to Sue.  The Executive represents that he has not filed any
Claim that was released in this Agreement against the Company or its Released
Parties with any court
 
5

--------------------------------------------------------------------------------


or government agency, and that he will not, to the extent allowed by applicable
law, do so at any time in the future; provided, however, that the covenants
contained in this Section 7 will not prevent the Executive from filing a claim
to enforce the terms of this Agreement.  If any government agency brings any
claim or conducts any investigation against the Company, nothing in this
Agreement forbids the Executive from cooperating in such proceedings, but by
this Agreement, the Executive waives and agrees to relinquish any damages or
other individual relief that may be awarded as a result of any such proceedings.
 
8.  Future Cooperation.  The Executive agrees to make himself reasonably
available to the Company in connection with any claims, disputes,
investigations, regulatory examinations or actions, lawsuits or administrative
proceedings relating to matters in which he was involved during the period in
which he was Chief Executive Officer of the Company, and to provide information
to the Company, and otherwise cooperate with the Company in the investigation,
defense or prosecution of such actions.  The Company will reimburse the
Executive for any reasonable, documented out-of-pocket expenses incurred by the
Executive in connection with his compliance with this Section 8.
 
9.  Voluntary Agreement; Full Understanding; Advice of Counsel.  The Executive
understands and acknowledges the significance of this Agreement and acknowledges
that this Agreement is voluntary and has not been given as a result of any
coercion.  The Executive also acknowledges that he has been given full
opportunity to review and negotiate this Agreement, that he has been
specifically advised to consult with legal counsel prior to signing it, that he
has in fact carefully reviewed it with his attorney before signing it, and that
he executes this Agreement only after full reflection and analysis.
 
10.  Company Representations.  The Company represents and warrants to the
Executive that (i) the execution, delivery and performance of this Agreement
have been duly and validly authorized on behalf of the Company, (ii) the
execution, delivery and performance of this Agreement by the Company does not
and will not violate any law, regulation, order, judgment or decree or any
agreement, plan or corporate governance document of the Company and (iii) upon
the execution and delivery of this Agreement by the Executive, this Agreement
shall be the valid and binding obligation of the Company, enforceable in
accordance with its terms, except to the extent enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors' rights generally and by the effect of general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law). The Executive acknowledges that, except as expressly set forth herein,
no representations of any kind or character have been made to him by the Company
or by any of the Company’s directors, employees, agents, representatives or
attorneys to induce the execution of this Agreement.
 
11.  Review and Revocation Periods.  The Executive has twenty-one (21) days to
consider this Agreement before signing it.  The Executive may use as much or as
little of this 21-day period as he wishes before signing.  To accept this
Agreement, the Executive must return the signed Agreement to William H.
Cunningham, on or before that day and time.  The Executive understands and
acknowledges that he has seven (7) days after signing this Agreement to revoke
it.  To revoke this Agreement, the Executive must deliver a written notice of
revocation to William H. Cunningham no later than 5:00 pm, Eastern Standard
Time, on the seventh day after this Agreement is executed.  If the Executive
does not sign this Agreement or signs and revokes this Agreement, he will not
receive any of the payments described in Sections 2 and 3 of this
 
6

--------------------------------------------------------------------------------


Agreement.  Although the Executive's resignations as Chief Executive Officer,
Chairman of the Board and a director of the Company, and from all positions as a
director, officer or employee of each subsidiary of the Company, are effective
on July 6, 2007 as set forth in Section 1 of this Agreement, the remainder of
this Agreement shall not become effective until the eighth (8th) day following
the Executive's signing of this Agreement.
 
12.  Nonadmission.  This Agreement shall not be construed as an admission of
wrongdoing or evidence of any noncompliance with, or violation of, any statute
or law by the Company or by the Executive.
 
13.  Non-Competition.   In consideration of the payments described in Sections 2
and 3 of this Agreement, Executive agrees that from the date hereof and for one
(1) year following the Retirement Date, he will not act as a director, officer,
employee, partner, principal, agent, consultant or advisor to, nor directly or
indirectly become associated with, any business or entity which engages in any
activity that is competitive with any of the businesses of the Company or any of
its subsidiaries, existing at the time of this Agreement, in the United States
of America ("Competitive Business"); provided  that Executive shall not be
prohibited from engaging in  activities that are not a  Competitive Business for
any business or entity that engages in both a Competitive Business and
activities that are not a Competitive Business so long as Executive does not
also engage in any activities that are  a Competitive Business for such business
or entity.   The Company acknowledges that this Section 13 does not preclude the
Executive from purchasing or owning publicly-traded securities of any such
business if the Executive's holdings do not exceed five percent of the issued
and outstanding securities of any class of securities of such business.
 
14.  Non-solicitation.   In consideration of the payments described in Section 2
and 3 of this Agreement, from the date hereof and for one (1) year following the
Retirement Date, Executive agrees that he will not directly or indirectly hire,
manage, solicit or recruit senior management, financial planners, agents,
salespeople, financial advisors, or other employees of the Company or any of its
subsidiaries (or an employee of the Company or any of its subsidiaries within
the two-month period prior to the Retirement Date), or encourage or induce such
person to resign from the Company. The Executive acknowledges that his
association with any business, in a senior management or similar position, which
hires a member of senior management of the Company or any of its
subsidiaries  in the Executive’s direct or indirect reporting chain at such
business would be considered an indirect hire or solicitation in violation of
this Section 14.   From the date hereof and for a period of one (1) year
following the Retirement Date, the Executive will not attempt to (i) solicit any
client or customer to transact business with another business that is
competitive with any business of the Company or any of its subsidiaries or to
reduce or refrain from doing any business with the Company or any of its
subsidiaries, or (ii) disrupt or otherwise interfere with any relationship
between the Company or any of its subsidiaries and a client or customer.
 
15.  Waiver of Obligation Not to Compete under the LTIP Award Agreements and the
Option Agreements.  The Company hereby waives compliance beginning on and after
September 1, 2008 with the non-competition provision contained in Section 7 of
the Option Agreements, Section 3 of the 2005-2007 LTIP Award, Section 7 of the
2006-2008 LTIP Award, and Section 3 of the 2007-2009 LTIP Award, and the Company
agrees that compliance with the non-competition standard set forth in Section 13
of this Agreement will be deemed compliance
 
7

--------------------------------------------------------------------------------


with any non-competition standard contained in such agreements or awards;
provided that the remedial provisions of such Option Agreements and LTIP Awards
shall only apply with respect to actions taken by Executive before September 1,
2008.
 
16.  Confidentiality of Terms of this Agreement Prior to Execution.  Executive
affirms that he has kept confidential his proposed retirement, including all
surrounding circumstances, and all terms of this Agreement before execution of
this Agreement, except for his counsel and spouse.
 
17.  Confidential Information.
 
Acknowledgement of Receipt of Confidential Information. The Executive
acknowledges that he has occupied a position of the highest trust and confidence
with the Company, and during the Executive’s employment with the Company, he has
become familiar with the Company’s and its subsidiaries’ business plans and
strategies, and with other proprietary and confidential information concerning
the Company and its subsidiaries, their businesses, executives and customers or
clients.  As used in this Agreement, “Confidential Information” shall mean any
information relating to the business or affairs of the Company, its subsidiaries
or its customers, including but not limited to information relating to financial
statements, executives, software tools, business methods, equipment, programs,
methodologies, strategies and information, analyses, reports, notes, memoranda,
data, ideas, processes, devices, programs, writings, research, personnel
information, customer information, financial information, or other proprietary
information used by the Company or any of its subsidiaries in connection with
its business, provided, however, that Confidential Information shall not include
any information which is in the public domain or becomes known in the industry
through no wrongful act on the part of the Executive.  The Executive
acknowledges that the Confidential Information is confidential and proprietary
to the Company.
 
Agreement to Maintain Confidentiality of Company Information. The Executive
shall keep secret and retain in strictest confidence, and shall not, without the
prior written consent of the Company, furnish, make available or disclose to any
third party (except in furtherance of the Company’s business activities and for
the sole benefit of the Company) or use for the benefit of himself or any third
party, any Confidential Information.
 
18.  Non-Disparagement.  Except as required by law or subpoena, (a) the
Executive shall not make any public statements regarding his employment (other
than factual statements concerning the dates of his employment and positions
held) or his retirement and resignation, or the Agreement that are not agreed to
by the Company, such approval not to be unreasonably withheld or delayed, (b)
the Executive shall not disparage the Company, or any of its subsidiaries, its
and their respective Boards of Directors, members thereof and senior management,
and (c) the Company will ensure that no executive officers or directors of the
Company disparage the Executive.
 
19.  Indemnification.  For six (6) years following the date hereof, the Company
shall not amend, repeal or otherwise modify in a manner adverse to the Executive
the provisions of the Company's articles of incorporation and/or bylaws with
respect to exculpation, advancement of expenses and indemnification of the
Executive.  The Company represents and warrants that it maintains a directors
and officers liability insurance policy that provides coverage with respect to
 
8

--------------------------------------------------------------------------------


actions taken or omissions on or prior to the date hereof and  covenants and
agrees, for the six (6) years following the date hereof, to maintain such  a
policy in effect that does not  treat the Executive in a disproportionate manner
as compared with the other directors and officers of the Company .
 
20.  Remedies.   Executive expressly recognizes and agrees that the restraints
imposed by Section 13 and 14 are reasonable as to time and geographic scope and
are not oppressive. The Executive acknowledges and agrees that the covenants set
forth in Sections 13, 14, 16, 17, and 18, are reasonable and necessary for the
protection of the Company’s business interests, that irreparable injury will
result to the Company if the Executive breaches any of his obligations under
this Agreement, and that in the event of the Executive’s actual or threatened
breach of such obligations, the Company will have no adequate remedy at
law.  The Executive accordingly agrees that in the event of any actual or
threatened breach by him of any of his obligations under Sections 13, 14, 16,
17, and 18 of this Agreement, the Company shall be entitled to immediate
temporary injunctive and other equitable relief, without bond and without the
necessity of showing actual monetary damages, subject to hearing as soon
thereafter as possible.  In that regard, the Executive agrees to submit
voluntarily to the jurisdiction over his person by a court of competent
jurisdiction located within the Commonwealth of Pennsylvania.  Nothing contained
herein shall be construed as prohibiting the Company from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of any damages which it is able to prove.  In the event that the
Company seeks an injunction or similar equitable relief for the breach or
threatened breach of the provisions herein, the Executive agrees that he shall
not use the availability of arbitration in Section 20 hereof as grounds for the
dismissal of any such injunctive action.
 
In the event that any covenant contained in this Agreement shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it shall be
interpreted to extend only over the maximum period of time for which it may be
enforceable and/or over the maximum geographical area as to which it may be
enforceable and/or to the maximum extent in all other respects as to which it
may be enforceable, all as determined by such court in such action.
 
If Executive fails to comply with Sections 5, 6, 7, 8, 13, 14, 16, 17, or 18 of
the Agreement and does not cure such failure within 15 days after written notice
by the Company to Executive of such failure, then the Company  can thereafter
immediately cease any continuing benefits under Sections 2 and 3 of this
Agreement, in addition to any other remedies the Company may have pursuant to
this Agreement or under law.
 
21.  Arbitration.  The Company and the Executive will first attempt to amicably
resolve disagreements and disputes hereunder by negotiation.  If the matter is
not amicably resolved through negotiation, within thirty (30) days after written
notice from either party, any controversy, dispute or disagreement arising out
of or relating to this Agreement, or the breach thereof, will be subject to
exclusive, final and binding arbitration, which will be conducted in
Philadelphia, Pennsylvania in accordance with the Commercial Arbitration Rules
of the American Arbitration Association.  Either party may bring a court action
to compel arbitration under this Agreement or to enforce an arbitration
award.  Nothing in this Section 21 shall be deemed to limit, compromise, or
affect the Company’s right to seek and/or obtain injunctive relief or other
equitable relief from a court of competent jurisdiction pursuant to Section 20
 
9

--------------------------------------------------------------------------------


above. Each party hereto hereby expressly waives any right to a trial by jury in
any action or proceeding to enforce or defend any rights under this Agreement,
or under any amendment to this Agreement.
 
22.  Applicable Law; Venue; Interpretation.  This Agreement shall be interpreted
in accordance with the laws of the Commonwealth of Pennsylvania without regard
to its conflict of laws or canons of construction interpreting written
agreements against the drafter.  The Company and the Executive agree that any
claims or causes of action that arise out of this Agreement shall be instituted
and litigated only in, and they voluntarily submit to the jurisdiction over his
person by, a court of competent jurisdiction located within the Commonwealth of
Pennsylvania. The language of this Agreement shall be construed as a whole
according to its fair meaning.
 
23.  Fees and Expenses.  The Company will pay the legal fees incurred by the
Executive in connection with the negotiation and execution of this Agreement, up
to $100,000, payable upon submission of the billing statement or paid receipt
for such services rendered by the Executive's counsel or counsels.
 
24.  Tax Withholdings and Deductions.  All payments described herein shall be
subject to applicable federal, state, and local tax withholdings and deductions.
 
25.  Complete Agreement.  This Agreement represents and contains the entire
understanding between the parties in connection with the subject matter of this
Agreement.  This Agreement shall not be modified or varied except by a written
instrument signed by the Executive and the Chairman of the Board of the
Company.  It is expressly acknowledged and recognized by all parties that all
prior written or oral agreements, understandings or representations between the
parties are merged into this Agreement.
 
26.  Notices.  All notices, requests, demands, waivers and other communications
under this Agreement must be in writing and will be deemed given (1) on the
business day sent, when delivered by hand or facsimile transmission (with
confirmation) during normal business hours, (2) on the business day after the
business day sent, if delivered by a nationally recognized overnight courier or
(3) on the third business day after the business day sent if delivered by
registered or certified mail, return receipt requested, in each case to the
following address or number (or to such other addresses or numbers as may be
specified by notice that conforms to this Section 26).
 
If to the Executive, to you:
 
Jon A. Boscia
951 Idlewild Drive
Gladwyne, PA  19035


with a copy to:
 
Mark Foley, Esquire
Cozen O’Connor
The Atrium
1900 Market Street
 
10

--------------------------------------------------------------------------------


Philadelphia, PA  19103


If to the Company, to:
 
General Counsel
Lincoln National Corporation
1500 Market Street, Suite 3900
Centre Square West Tower
Philadelphia, Pa 19102-2112


with a copy to:
 
Chairman of the Compensation Committee
Lincoln National Corporation
1500 Market Street, Suite 3900
Centre Square West Tower
Philadelphia, Pa 19102-2112
 
27.  Section 409A.All payments and benefits under this Agreement shall be made
and provided in a manner that is intended to comply with Section 409A of the
Code, to the extent applicable.  The Executive and the Company agree that if the
Executive concludes in good faith on the advice of counsel that the rights
granted hereby should be altered to comply with Section 409A of the Code, the
Executive and the Company will use reasonable best efforts to agree to
amendments to this Agreement to comply with Section 409A of the Code while
preserving substantially the same economic value and cost to each of the parties
hereto; provided that this sentence shall not be construed as an indemnification
with respect to any liability under Section 409A of the Code.
 
28.  Invalidity.  It is understood and agreed that if any provisions of this
Agreement are held to be invalid or unenforceable, the remaining provisions of
the Agreement shall nevertheless continue to be fully valid and enforceable.
 
29.  Execution.  This Agreement may be executed with duplicate original
counterparts with faxed signatures, each of which shall constitute an original
and which together shall constitute one and the same document.
 
11

--------------------------------------------------------------------------------




 
PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.


 
LINCOLN NATIONAL CORPORATION
 
 
By  /s/ William H. Cunningham
      _______________________________
      Chairman of the Compensation
      Committee of the Board of Directors
 
Date July 6, 2007
        _____________________________
 
JON BOSCIA
 
 
By   /s/ Jon A. Boscia
        ___________________________
Jon A. Boscia
 
 
Date July 6, 2007
         ______________________________
 
 



12

--------------------------------------------------------------------------------




SCHEDULE A
NQSO – ICP Awards


Grant Date
Expiration Date
 
Strike Price
Vested & Exercisable
 
Unvested
         
05/13/1998
05/13/2008
$44.925
220,000
0
         
05/12/1999
05/12/2009
$50.830
200,000
0
         
03/09/2000
03/09/2010
$24.720
100,000
0
         
03/08/2001
03/08/2011
$43.480
184,000
0
         
03/14/2002
03/14/2012
$52.100
200,000
0
         
03/11/2004
03/11/2014
$47.580
272,827
0
         
03/10/2005*
03/10/2015
$46.770
0
301,385
         
04/13/2006**
04/13/2016
$56.020
92,792
185,583
         
02/22/2007**
02/22/2017
$70.660
0
226,303
         
04/26/2007
05/14/2007
$69.900
21,924
0
         
Totals
   
1,291,543
713,271



*   Performance option granted pursuant to LTIP Award terms, will cliff-vest at
the end of three-year performance period (upon payout), on the date of Board
certification.



**Vests ratably, 1/3 on each anniversary of grant date (not performance
options).


Long-Term Incentive Plan (LTIP) Performance Awards


LTIP Cycle
Grant Date
Elected Form
Target Amount
       
2005-2007 Cycle
03/10/2005
67% options
33% cash
$5,200,000
       
2006-2008 Cycle
04/13/2006
100% shares
$4,865,500
       
2007-2009 Cycle
02/22/2007
75% shares
25% cash
$4,865,500

 
13

--------------------------------------------------------------------------------